Roe, C.J. This cause coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, finds; That the multiple-party group of Claimants listed herein consists of 540 Claimants seeking individual judgments of varying amounts. These claims, in the aggregate amount of five hundred ninety thousand six hundred thirty-four dollars and fifty-two cents ($590,634.52), are for recovery of benefits to which the named Claimants were entitled between April 1980, and March 17, 1982, but did not receive, under the Aid to Families with Dependent Children (AFDC) program of the Illinois Department of Public Aid. The joint stipulation is preceded by and predicated upon a U.S. district court decision in litigation entitled Simpson v. Miller, 81 C 2985. This expenditure is authorized in article IV of the Public Aid Code (Ill. Rev. Stat. 1981, ch. 23, par. 4 — 1 et seq.). The amount due would have been paid in the regular course of business had the obligation been acknowledged by Respondent at the appropriate time. Such acknowledgment was not then possible because of protracted Federal court litigation, and Claimants could not be timely notified of their right to file claims until recently. By then, the appropriation of funds with which the Department of Public Aid would ordinarily pay such claims had lapsed. The sole reason said obligation was not previously paid is the present nonavailability of State funds appropriated to the Department for the period in which this debt was incurred. Had this claim been acknowledged while such funds were available, it would normally have been paid extrajudicially. This is confirmed by the written report of the Department, a copy of which is attached to the joint stipulation. It is therefore ordered that the multiple-party Claimants, Marilyn Harris et al., be and are hereby each awarded the sums specified in the parties’ joint stipulation and exhibit R-l thereto, for an aggregate amount of five hundred ninety thousand six hundred thirty-four dollars and fifty-two cents ($590,634.52). APPENDIX-EXHIBIT R-l Harris v. IDPA (Second Amended Complaint) Adams, Barbara $ 150.00 Adams, Dana 640.00 Alessio, Elaine 210.00 Alfaro, Charlotte 1,174.00 Almore, Thelma 810.00 Alvarez, Betty 275.00 Alwerdt, Brenda 140.00 Ammons, Barbara 123.00 Anderson, Clara 120.00 Anderson, Gloria 300.00 Anderson, Linda 1,612.50 Anderson, Patricia 1,900.00 Applewhite, Lorraine 2,700.00 Ash, Pamela S. 340.59 Ashford, Brenda 420.00 Bahl, Sharon 1,215.00 Bailey, Erma 322.50 Baines, Cynthia 780.00 Barker, Maryanne 720.00 Bartley, Patricia 1,404.00 “Baxter, Eva (Oliver) 115.00 — filed 7/29/83 as Oliver, Edna Baxter, No. 84-CC-364, a separate claim Beasley, Sharon 920.00 Beck, Sandra R. 2,100.00 Bell, Debra E. 387.00 Benson, Dorothy 3,200.00 Benton, Evey 1,460.00 Benton, Verna 3,070.00 Berger, Mary 3,230.00 Berkley, Deborah Jean 50.00 Bernabei, Barbara 293.50 Berry, Sandra 540.00 Berry, Valerie 1,500.00 Berry, Vicky 1,020.00 Bennett, Janette 465.00 Bickert, Cynthia 428.00 Billingsley, Brenda 105.00 “Bingham, Rochelle 1,020.00 — filed 5/10/83 as No. 83-CC-2333, a separate claim Birdsley, Cathryn 360.00 Birge, Sherry 1,000.00 Birmingham, Connie 1,440.00 Bizzle, Victoria 338.00 Blair, Gloria 1,200.00 Blakey, Rebecca 1,075.00 Blevins, Yolanda 150.00 Blount, Mary Ann T. 995.00 Bobbitt, Arlene 420.00 Bonds, Essie 210.00 Bones, Janis 1,020.00 Bonney, Janet 1,050.00 Booker, Elizabeth 1,700.00 Bradford, Genola 1,120.00 Bradley, Beverly 2,160.00 Brandon, Thelma 1,920.00 Brantley, Gloria 267.00 Brittnum, Sadie 5,370.00 Brock, Ann 1,140.00 Brooks, Diane 1,780.00 Brooks, Minnie 840.00 Brown, Antionette 362.50 Brown, Brenda 313.00 Brown, Carolyn 435.00 Brown, Cassandra 2,240.00 Brown, Jessie Lee 2,200.00 Brown, Juanita 179.00 *Bruchert, Mary J. 1,210.00 — filed 5/20/83 as No. 83-CC-2414, a separate claim Burnett, Charletta 366.50 Butler, Olivia 2,709.00 Byrd, Earnestine 135.00 Cadenas, Lynne 310.00 Camarillo, Guandalupe 360.00 Carter, Minnie 1,920.00 Castillo, Sylvia 1,000.00 Castillo, Tonette 1,040.00 Chambers, Ruthye 160.00 Chandler, Gwendolyn 1,800.00 Chatman, Renee 2,226.66 Chavis, Rosemarie 1,204.00 Childress, Barbara 2,520.00 Childs, Dorothy 1,490.00 Churchill, Phyllis 980.00 Clark, Marcia 140.00 Clinton, Willie M. 4,644.00 Close, Patricia A. 2,793.00 Coleman, Elizabeth 600.00 Coleman, Mabelene 1,400.00 Collins, Cuppie 850.00 Combs, Yolanda 420.00 “Compton, Irma J. 650.00 — filed 5/9/83 as No. 83-CC-2328, a separate claim Connor, Jennifer 600.00 — 83-CC-2549 Connors, Donna 4,500.00 — 83-CC-2464 Cooper, Rosetta 2,451.00 Cooper, Theresa 1,935.00 Copenny, Lavern (Bridges) 200.00 Corral, Maria 840.00 Couch, Terri 1,346.60 Cowans, Linda 1,000.00 Cowger, David 520.00 Cox, Elois 157.50 Crawford, Angela 660.00 “Crockett, Carmen 816.44 — filed 7/6/83 as No. 84-CC-113, a separate claim Crowell, Diane 1,444.50 Cruz, Maribel 344.00 Currie, Regina 2,580.00 Curtis, Joyce ' 520.00 Cutler, Donna 3,700.00 Dague, Nadine 174.50 Dahlman, Janet 723.28 Dailey, Ruthie 585.00 Darring, Karen 480.00 “Daugherty, Felicia 195.00 — filed 6/16/83 as No. 83-CC-2701, a separate claim “Davidson, Carolyn 200.00 — filed 6/16/83 as No. 83-CC-2702, a separate claim . Davis, Annette 75.00 Davis, Deborah (Sandoval) 2,920.00 Davis, Delvona 600.00 Davis, Everdane 1,300.00 Dehart, Dora 360.00 Delaney, Lillie Mae 1,200.00 Dennis, Carol 540.00 Denniston, Lucinda 160.00 Desbiens, Karla M. 3,096.00 Diaz, Alicia 300.00 Dickey, Phillis 650.00 Dobbins, Betty 300.00 Dorsey, Phyllis L. 550.00 Douglas, Brenda 540.00 Drazy, Renee 1,400.00 Darling, Patricia Ann 860.00 Durbin, Kathy 277.90 Durham, Cora 500.00 Dye, Mary 1,892.00 Edmonds, Valerie 345.00 Edmund, Priscilla 242.00 Edwards, Peggy 2,902.50 Elliott, Charlene 1,650.00 Ellis, Maggie J. 3,633.50 Embery, Susan 175.00 Ephriam, Tarry 640.00 Estes, Carolyn 1,600.00 Evans, Joyce 1,935.00 Everts, Karen 1,844.00 Ewings, Diane 4,650.00 Faletti, Virginia 9.40 Farmer, Catherine 1,430.00 Feimster, Karen 575.00 Ferrell, Willa 1,300.00 Fields, Martha Jean 30.00 Finley, Martha A. 1,030.00 Finmara, Giovanna 800.00 Flake, Emma 1,200.00 Fleming, Betty 2,520.00 Flowers, Glen L. 1,180.00 Foster, Rosaline 2,950.00 Frazier, Rebecca 700.00 Freeman, Carrie Mae 148.44 Fulford, Gloria 720.00 Bailey, Delaine 846.00 Gaines, Fannie 750.00 Garcia, Carol 422.00 Gardner, Catherine 3,120.00 Garner, Annie 300.00 Garth, Margo 324.00 Gaston, Eleanor 165.00 Geiss, Ellen 451.50 Genovese, Marian 650.00 Gerord, Mable 360.00 Gibbs, Donna 4,800.00 Gill, Gwendolyn 300.00 Gillespie, Connie 1,083.00 Godinez, Cheryl 840.00 Goehl, Linda C. 161.00 Gomez, Emily 1,400.00 Gomez, Teresa 280.00 Gordon, Dorothy 160.00 Grafreed, Mary L. 1,634.00 Green, Darlene 847.00 Greenfield, Minnie 480.00 Gregory, Mattie 300.00 Griffin, Lovie 2,300.00 Gross, Terrie 430.00 Gulley, Deborah 215.00 “Gustavson, Dennis 1,600.00 — filed 8/15/83 as No. 84-CC-425, a separate claim Hale, Ella 430.00 Hall, Addie 900.00 Hall, Ernestine 1,440.50 Hall, Lizzie 980.00 Hamilton, Mary 903.00 Harbor, Sherby 150.00 Harding, Diane 1,350.00 Harlan, Patricia 800.00 Harris, Dallas 3,165.00 Harris, Debbie 900.00 Harris, Marilyn 2,161.50 Harris, Teresa 419.00 “Harrison, Brenda 594.00 — filed 9/7/83 as No. 84-CC-551, a separate claim Hartsock, Teresa G. 860.00 Hawkins, Louise 250.00 Hawrysko, Kathleen 390.00 Headley, Marilyn (Milton) 768.00 Heavlin, Sandra 1,672.52 Helfrich, Karen 270.00 Hemmitt, Janice 3,040.00 Herman, Joanne 3,010.00 Hernandez, Felicita 900.00 Hickmon, Jacqueline 840.00 Hicks, Carol Sue 2,300.00 Hicks, Dorothy 2,835.00 Hinton, Flora 2,050.00 Holman, Patricia 608.00 Holmes, Debra 450.00 Holmes, Diane 360.00 Holmes, Judith 133.62 Holmes, Ora 1,520.00 Holt, Debra 910.00 Horton, Sadie 2,580.00 Hoskins, Donna R. 637.00 Hotchkiss, Gwendolyn 320.00 Hough, Emma 920.00 Houston, Ellen 1,806.00 Houston, Marcian 800.00 Howard, Gwendolyn 420.00 Howlett, Joane 527.00 Hudson, Annie 160.00 Hudson, Deborah 3,780.00 Hughs, Patricia 783.00 Hunter, Karina L. 540.00 Hunter, Karina L. 774.00 Hunter, Ruby 420.00 Isenhart, Sheila 621.80 Ivy, Loretta 1,410.00 Jackson, Alesia 1,935.00 Jackson, Annie 576.00 Jackson, Christine 2,360.00 Jackson, Dave 1,260.00 Jackson, Deborah 900.00 Jackson, Janice 360.00 Jackson, Karen 155.00 Jackson, Ophelia 200.00 James, Julia 2,470.00 Jarrett, Brenda 78.40 Jefferson, Valerie 2,173.15 Jennings, Darlene 380.00 Jimenez, Josephine 1,548.00 Johnson, Alta Marie 300.00 Johnson, Barbara 920.00 Johnson, Claudia 2,400.00 Johnson, Crozelle 280.34 Johnson, Deborah 175.00 Johnson, Doris J. 550.00 Johnson, Dorothy 2,451.00 Johnson, Jacqueline 935.00 Johnson, Mary 1,040.00 Johnson, Maxine 450.00 Johnson, Michelle 232.50 Johnson, Patricia 4,160.00 Johnson, Sandra 229.00 Jones, Bobbie 840.00 Jones, Georgia 3,680.00 Jones, Louise 1,360.00 Jones, Lucy Mae 630.00 Jordan, Juanita 1,500.00 Joseph, Cynthia 600.00 Katich, Deborah 448.00 Keithley, Marcia 670.00 Kennedy, Annie 1,350.00 Kessel, Lori S. 575.00 Kimbrough, Alberta 544.00 King, Barbara 800.00 King, Diane S. 400.00 Kitchen, Nancy 300.00 "Knight, Peggy Ann 300.00 — filed 5/17/83 as No. 83-CC-2399, a separate claim "Kostecka, Robin 1,260.00 — filed 8/17/83 as No. 84-CC-455, a separate claim Kowatch, Diane 1,977.00 Kyle, Marie 280.00 Labon, Essie 967.50 Lane, Annie 3,220.00 Lane, Carol 1,920.00 Lannom, Patricia Marie 1,032.00 Large, Georgie 962.28 Lasey, Mary 434.00 Lathion, Mary Alice 800.00 Lawshee, Mary L. 420.00 LeShore, Juanita 2,760.00 Leblanc, Delores 709.50 Lebrón, Margarita 1,000.00 Lee, Irma Jean 265.64 Lewis, Sheila 600.00 Lhotak, Karen 492.50 Lietz, Roberta 99.00 Lindsey, Diane 575.00 Lindsey, Eva 860.00 Livingston, Fannie 285.00 Lodes, Mary K. 462.50 Lopez, Joyce 480.00 Lucas, Brenda 335.00 Lyles, Jacalyn 1,882.28 Lynch, Jeanette 450.00 Mackey, Dorothy 1,050.00 Maddox, Dorothy 2,080.00 Madison, Rhonda 640.00 Majercin, Greta Kay 1,618.00 Maple, Delores 300.00 Marlow, Ollie 250.00 Marlowe, Teresa 300.00 Masa, Claudia 162.35 Mason, Ethel 640.00 Mason, Mary 1,715.00 "Maxie, Wendy Kaye 500.00 — filed 7/29/83 as No. 84-CC-365, a separate claim McCants, Lorraine 1,207.50 McCaster, Emma 900.00 “McCollough, Patricia 2,700.00 — filed 5/13/83 as No. 83-CC-2383, a separate claim McConnell, Bonita 280.00 McCord, Evelyn A. 190.00 McCurry, Diane 1,200.00 McDonald, Helen 336.00 McDonald, Ida 2,064.00 "McGary, Janet D. 325.00 — filed 5/16/83 as No. 83-CC-2340, a separate claim McGee, Terri 924.50 McKee, Janice 2,720.00 McKnight, Aletha 232.00 McPhan, Claudia 1,376.00 McQuillin, Jennifer 720.00 Means, Shirley 2,112.00 Michalek, Norma 552.00 Miller, Carolyn 832.00 Miller, Diana 2,880.00 Miller, Lessie 450.00 Miller, Lou Ada 1,440.00 “Miller, Susanna 1,190.00 — filed 5/17/83 as No. 83-CC-2400, a separate claim Miller, Virgie 396.00 Millins, Wendy 112.70 Mills, Alice 1,500.00 Minor, Sandra 550.00 Mims, Letha 888.00 Mitchell, Patricia 420.00 Mobley, Judy 1,997.50 Moll, Marcia 537.50 Montgomery, Deloris 645.00 Mooney, Flossie 602.00 Moore, Beverly 540.00 Moore, Willie B. 960.00 Moore, Zernighda 2,064.00 Moriarity, Debra 3,450.00 Morin, Joan 250.00 Morris, Emma J. 500.00 Morrow, Lillie M. 1,218.75 Moss, Pamela 501.15 Moyer, Geneva 1,216.25 Mudd, Navita 200.00 Murphy, Sharon 280.00 Murray, Barbarajean 392.00 Myers, Jean 16.00 “Najera, Mary 1,064.00 — filed 8/16/83 as No. 84-CC-453, a separate claim Nason, Jacqueline 990.00 Neal, Doris 1,062.50 Neal, Patricia Ann 1,140.00 Nicholas, Gwendolyn 172.00 Noel, Marie A. 536.00 Novakovich, Joann 550.00 Nowels, Cynthia 903.00 O’Brien, Helen 629.70 O’Donnell, Margaret 235.00 Oglesby, Elfrieda 1,520.00 Olivio, Amalia 803.00 Otten, Judy L. 118.22 Page, Patricia 165.00 “Page, Stephanie 1,505.00 — filed 5/16/83 as No. 83-CC-2388, a separate claim Pate, Dorothy 1,935.00 Payner, Kathy Pople 80.00 Payton, Barbara 600.00 Perez, Aida 490.00 Perry, Betty 1,827.50 Perry, Jeanne 90.00 Peters, Marvalene 1,340.00 Pitts, Shirley 1,200.00 Pizano, Brenda 890.00 Poe, Jacqueline 1,750.00 Porter, Johnnie M. 900.00 Porter, Stella 662.50 Potts, Pamela 105.00 Powell, Albertha 160.00 Powell, Cynthia 2,240.00 Powell, Elizabeth 780.00 Presswood, Willie Mae 900.00 Price, Debra Joann 2,657.00 Pritchett, Doretta 168.00 Quinn, Joan 950.00 Randle, Jennette 2,800.00 Reddick, Kimberley S. 322.50 Reed, Diane 452.50 Reed, Michelle 107.50 Reid, Beatrice 1,140.00 Reid, Clarisy 1,400.00 Rembert, Valerie 200.00 Rhyns, Vernice 200.00 Richard, Bernice 400.00 Richardson, Gwenette 774.00 Riezinger, Lois 600.00 Riggleman, Karen 56.00 Rios, Lourdes 2,280.00 Rivera, Luz 375.00 Rivera, Sylvia 1,200.00 Robinson, Agnes 600.00 Robinson, Euzette 140.00 Robinson, Ruby 2,600.00 Rogers, Joyce 205.00 Root, Tammy Feemster 600.00 Rosado, Blanca 1,200.00 Routh, Nancy 432.00 Rush, Charlean 790.00 Rutledge, Luella 1,485.00 Ryan, Joan Tracy 550.00 Saddler, Syrena 2,025.00 “Sample, Robin E. 5,462.70-filed 8/15/83 as No. 84-CC-437, a separate claim Samuels, Alicia 2,100.00 Sanders, Vera 2,720.00 “Sandifer, Beverly Ann 300.00 — filed 5/17/83 as No. 83-CC-2401, a separate claim Scales, Beatrice 1,120.00 Scales, Fredia 3,050.00 Scott, Florida 880.00 Scott, Rose 210.00 Seamon, Jacqueline 225.00 Ser oka, Janice 1,080.00 Shahbaz, Sarah 1,741.50 Shack, Amanda 860.00 Shade, Cynthia 1,376.00 “Shaffer, Angela 150.00 — filed 6/8/83 as No. 83-CC-2603, a separate claim Shamley, Lula 390.00 Sharon, Yolanda 2,400.00 Shelby, Freda 2,365.00 Shelvy, Patricia 700.00 Shelwood, Willie C. 3,880.00 Sheppard, Carlotta 1,720.00 Sherrill, Linda 4,085.00 Shirley, Brenda 397.50 Simpson, Deborah 1,080.00 Simpson, Doris 2,660.00 Simpson, Karen 2,546.00 “Sims, Charles L. 600.00 — filed 8/3/83 as No. 84-CC-368, a separate claim Sisney, Willetta 1,000.00 Slaughter, Cora 150.00 Smith, Frankie ] ,000.00 Smith, Freddie 2,000.00 Smith, Glenda 2,520.00 Smith, Gwendolyn 480.00 Smith, Inell 4,800.00 Smith, Joe Ann 1,150.00 Smith, Vanessa 94.00 Sorini, Georgette 220.00 Spaulding, Eugene 184.50 Stamps, Lois 1,075.00 Standberry, Shirley 838.50 Stanton, Sharon 1,365.00 Starks, Bertha 4,730.00 Stinson, Essie 1,600.00 Stokes, Diane 3,266.50 Strother, Ruthie 1,440.00 Stroube, Carol J. 1,380.00 Sullen, Amanda 483.75 Sutherland, Nancy 3,710.00 Swington, Sharon 1,440.00 Tate, Shirley 2,915.00 Taylor, Janice Lockhart 2,408.00 Taylor, Jermaine (Dorothy) 1,368.00 Taylor, Joyce Denice 710.00 Taylor, Minnie 250.00 Taylor, Pamela 900.00 Taylor, Sharnese 330.00 Taylor-Goodman, Shelene 301.00 Terrell, Pamela 750.00 Theard, Marie 1,600.00 Thomas, Diane 1,450.00 Thomas, Karla Nadi 1,440.00 Thomas, Paulette Moss 462.50 Thompson, Mallie 1,956.50 Thompson, Sharon 480.00 Thurmond, Letitia 840.00 Tibbs, Sherial 1,239.25 Titus, Sandra 1,182.50 Townsend, Alfreda 390.00 Trippel, Rosine Andre 1,152.00 Turner, Edythe L. 65.00 Turner, Ora Lee 400.00 Turner, Yolanda 640.00 Valentine, Diane 344.00 Vancleve, Beth Liechty 494.58 Vanlandingham, Clara 384.00 Vega, Iris 240.00 Virzint, Sandra 636.00 Wagner, Juli 450.00 Wakeman, Judy Lynn 600.00 Waligoski, Cheryl 709.50 Walker, Edna 2,459.38 Ward, Delia 1,649.00 Ward, Mamie C. 1,354.50 Wardlow, Leslie 160.00 Ware, Rosie Mae 840.00 Warlock, Pamela 1,920.00 Washington, Deborah 2,100.00 "Washington, Leona 1,860.00 — filed 8/15/83 as No. 84-CC-424, a separate claim Wallers, Linda 420.00 Watson, Charlotte 588.15 Watson, Katie 1,320.00 Watts, Janet 1,700.00 Weathersby, Constance 903.00 Weaver, Rebecca 1,440.50 Weaver, Sherryl 189.20 Webster, Paulette 280.00 Welcher, Hattie 2,300.00 West, Fredricka 315.00 West, Rosemary 1,230.05 West, Sheila 450.00 White, Bernadette 1,080.00 White, Deborah 1,845.00 Whitehead, Marla 3,500.00 William, Hattie M. 3,612.00 Williams, Bertha 400.00 Williams, Bonnie 1,225.00 Williams, Brenda 350.00 Williams, Chlorine 1,100.00 Williams, Demper 280.00 Williams, Dorothy 1,520.00 Williams, Emma 2,362.50 Williams, Linda 300.00 Williams, Mae 320.00 Williams, Sandra 1,397.50 Williams, Sunday 322.50 Willingham, Lynette 650.00 Willis, Annette 150.00 Wilson, Deanna Sue 477.00 Wilson, Lucille 645.00 Wilson, Marie 1,835.00 Wilson, Mary 3,784.00 Winslow, Hope L. 208.00 Witcher, Gloria 1,120.00 Withers, Essie 1,450.00 Withrow, Elizabeth 54.00 Wooley, Cynthia 1,200.00 Wright, Mildred 1,000.00 Wright, Sharon 960.00 Yates, Josephine 420.00 Total of individual Simpson claims recommended for Court award and State payment in Marilyn Harris etal. v. Ill. Dept, of Public Aid, Court of Claims No. 83-CC-2586 $590,634.52